COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  IN RE: MAX GROSSMAN,                            §                No. 08-18-00141-CV

                        Relator.                  §          AN ORIGINAL PROCEEDING

                                                  §                  IN MANDAMUS

                                                  §

                                            ORDER

       On August 15, 2018, the Texas Supreme Court of Texas ordered that the above-styled and

numbered cause be transferred to the Fourth Court of Appeals, in San Antonio, Texas, and it

instructed this Court to issue an order transferring the cause. It is therefore ordered that the Clerk

of the Court take the steps necessary to transfer the case to the Fourth Court of Appeals in

compliance with the Supreme Court’s order.

       IT IS SO ORDERED this 15th day of August, 2018.

                                               PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.